Citation Nr: 1540974	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for schizophrenia, and if so, whether service connection is warranted.

(The issue of whether prior decisions (other than a March 10, 1977 decision) of the Board of Veterans' Appeals should be revised or reversed on the grounds of clear and unmistakable error (CUE), is addressed in a separate Board decision.).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to May 1970 and August 1971 to March 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for schizophrenia, paranoid type, finding that new and material evidence had not been received to reopen the claim.  Jurisdiction presently resides with the RO in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing on his VA Form 9, but later waived his right to a hearing on statements submitted by his representative in 2013 and 2015.

Additional evidence relevant to the Veteran's appeal has been added to the record since the RO's last review of the Veteran's claim in an August 2011 supplemental statement of the case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Board finds that the evidence is sufficient for a grant of the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's petition to reopen a service connection claim for a psychiatric disability was previously denied in a July 1999 Board decision.  The Veteran did not appeal this rating; nor has he made any assertion of clear and unmistakable error in this decision with any specificity (as addressed in a separate Board decision). 

2.  The evidence received since the July 1999 decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that the Veteran's schizophrenia had its onset during his military service.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision denying service connection for a psychiatric disability is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2014).

2.  Since the July 1999 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a psychiatric disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for paranoid schizophrenia have been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for paranoid schizophrenia in this decision, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for a Psychiatric Disability

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a nervous disorder and drug addiction was originally denied in an October 1971 rating decision.  Evidence considered at that time included the service treatment records, which are negative for any psychiatric treatment.  On May 28, 1970, six days after the Veteran's May 22, 1970 discharge from the first period of service, the Veteran was hospitalized at the VAMC in East Orange, New Jersey and diagnosed with schizophrenic reaction, paranoid type.  He received treatment there for two months and was discharged from the hospital on July 28, 1970.  A July 1970 treatment record signed by a psychologist notes that the Veteran likely suffered from a transient psychotic episode occasioned by his recent move from an overseas duty assignment to civilian life.  The psychologist determined that once the Veteran became more familiar with his new environment, his psychosis would remit.  An August 13, 1971 neuropsychiatrist, however, evaluated the Veteran and diagnosed him with drug dependence, and non-psychotic organic brain syndrome, secondary to drug dependence.

The RO denied the Veteran's claim on the basis that the Veteran's drug dependence with secondary nonpsychotic organic brain syndrome was a result of the Veteran's own willful misconduct.  The Veteran re-entered the military in August 1971 and did not appeal this decision.  Therefore, the October 1971 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After his second period of service, in October 1973, the Veteran submitted a petition to reopen the claim for service connection for drug dependency and also submitted a service connection claim for paranoid schizophrenia.

In April 1974 the RO determined that service connection was not warranted for a nervous condition as it was found to be a personality disorder.  Evidence considered at that time include service treatment records for the Veteran's second period of service, which show that the Veteran was admitted into the hospital for drug abuse at Fort Dix, New Jersey in March 1972.  Upon discharge from the hospital in April 1972 the Veteran was diagnosed with drug dependency and chronic paranoid schizophrenia.  The Army determined in May 1972 that the Veteran's drug dependence was not in the line of duty, due to own misconduct; and that the schizophrenia also was not in the line of duty as it existed prior to service.

At separation from service, a February 1973 examination report shows that the Veteran was referred for psychiatric evaluation due to an "anxiety reaction."  
The examining clinician diagnosed the Veteran with a  character and behavior disorder, mixed type, with features of both borderline and sociopathic antisocial personality disorder, chronic, severe.  

After service, a VA neuropsychiatric examination was provided in November 1973, and the Veteran was diagnosed as having schizophrenic reaction, paranoid type, chronic, severe.  

The Veteran was hospitalized at the VAMC in East Orange for one night from January 31, 1974 to February 1, 1974.  His tentative diagnostic impression was personality disorder, schizoid personality.

In its April 1974 decision, the RO noted that the Veteran had previously been denied service connection because of drug dependence resulting from his first period of service.  It was further noted that the Veteran was separated from his second period of service because of a character and behavior disorder.  The RO noted that the records for this period showed that the Veteran was diagnosed as drug dependent and schizophrenic in April 1972 but that in June 1972 his nervous condition was diagnosed as a character disorder manifested by heavy drug use and visual hallucinations.  It was noted that this was to have existed prior to service.  The RO noted that the Veteran was evaluated after service by VA in November 1973 and was given a diagnosis of schizophrenic reaction.  In order to reconcile the diagnoses the Veteran was observed for evaluation at the VA Hospital in East Orange, New Jersey and was found to have a personality disorder with schizoid personality.  

The RO thus determined that service connection was not warranted for a nervous condition as it was found to be a personality disorder.  The RO also noted that drug dependence was of misconduct origin.  However, the RO noted that since the Veteran was diagnosed as schizophrenic in service, entitlement to service connection was established under 38 U.S.C. § 602 for active psychosis.  The provisions of 38 U.S.C. § 602 (1974) permitted a limited presumption of service incurrence of psychosis for treatment purposes only if a veteran developed an active psychosis within two years after discharge from active service. 38 U.S.C. § 602 [currently 38 U.S.C.A. § 1702]. 

The Veteran appealed the denial of service connection for drug dependence and nervous condition to the Board.  In December 1974, the Board remanded the case to collect all pertinent service treatment and post-service treatment records.

A buddy statement dated in June 1975 was submitted from P. Z. (who later became the Veteran's wife) noting that the Veteran's behavior had changed significantly since he had returned from service. 

In July 1975 the RO found that no change was warranted for the previous denial of service connection for a personality disorder, claimed as a nervous condition and service connection for drug dependency.  The Veteran testified at a Board hearing in February 1976 and as a result of the testimony provided, a medical opinion was obtained, as well. 

VA progress notes dated in October 1976 and November 1976 show diagnoses of schizophrenia, paranoid type, in a passive-dependent immature personality.

A January 1977 medical opinion from a psychiatrist at the University of Alabama notes that based on a review of the medical records there was no evidence that the Veteran's current psychological disorder was a result of heavy drug use but that his drug abuse fit an anti-social personality.  The clinician determined that the Veteran did not fulfill the criteria for schizophrenia but that he did have a personality disorder that got worse during service.  The clinician determined that there was no psychosis, however.

In March 1977 the Board denied service connection for a psychiatric disorder and drug dependence.  The Board noted that while the record showed that the Veteran's personality disorder was exacerbated during service, a personality disorder was not a disease or injury within the meaning of the law and regulations, which provide for disability compensation; it is a developmental anomaly under 38 C.F.R. § 3.303(c).  The Board further found that while the Veteran had been given different diagnoses, including schizophrenia and personality disorder, based on the medical opinion from the specialist in psychiatric medicine (in January 1977), the Veteran did not have an acquired psychiatric disorder during military service or during the year following his final separation from military service.  

The Veteran submitted a copy of a letter he wrote to the U.S. Court of Appeals for the Third Circuit noting that he had attempted to appeal the Board's March 1977 decision to the lower district courts, but that his case had been dismissed for lack of jurisdiction.

The Board's March 1977 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran previously alleged clear and unmistakable error (CUE) in the March 1977 Board decision that denied service connection for a psychiatric disorder.  The Veteran's CUE motion was denied by the Board in July 2001, which was confirmed by the U.S. Court of Appeals for Veterans Claims on April 14, 2003, and dismissed by the U.S. Court of Appeals for the Federal Circuit on January 21, 2004 for lack of jurisdiction.  See https://efiling.uscourts.cavc.gov (Case Number 01-1745).  Therefore, the July 2001 Board decision finding that there was no CUE in the March 10, 1977 Board decision also is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As the Veteran has already alleged CUE in the March 1977 Board decision that was finally denied by the Board he cannot bring another CUE motion with respect to that decision.  See 38 C.F.R. § 20.1409(c).

In February 1978 the Veteran's representative petitioned the Board to reconsider its March 1977 decision.  Another hearing was held in July 1978 and in November 1978 the Board remanded the case again so that the Veteran could undergo further observation and testing at a VA Medical Center.  

VA treatment records dated from 1977 to 1978 and from 1981 to 1982 show treatment for schizophrenia.

The Veteran underwent psychological testing in January 1979.  From the brief interview, the clinician determined that the Veteran had residual schizophrenia and borderline schizophrenia.  A supplemental report in February 1979 notes that psychologic testing shows schizophrenic process but that borderline personality could not be ruled out.  

In October 1979, a memorandum reflects that the Director of Mental Health and Behavioral Sciences Service recommended further hospitalization for observation and diagnostic work-up to address the conflicting psychiatric diagnoses of record.  It was suggested that the hospitalization be at one of two hospitals in Massachusetts, and preferably not at the VAMC in East Orange, New Jersey where he had been receiving treatment. 

In January 1980 the Board remanded the case again, noting that while the case had been referred to the Acting Chief Medical Director, the Chief had noted in an October 1979 memorandum that the clinical folder did not contain information of hospitalization for an adequate evaluation of the Veteran's psychiatric disorder and that conflicts regarding diagnosis of his condition would continue should hospitalization be refused.

Subsequent correspondence from the Veteran indicated that he would not receive treatment at a VA hospital other than the one in East Orange; and VA refused to do testing at the VAMC in East Orange.

A December 1980 VA medical report notes that psychodiagnostic testing revealed an impression of schizophrenia, paranoid type, on the part of a suspicious, confused, somatizing, depressed, impulsive, alienated, restless, and socially isolated individual with elevated potential for and/ or history of addiction to alcohol and other drugs.  The clinician went on to note that on the basis of the available psychological data, he regarded the Veteran as having been schizophrenic since the psychology report of July 7, 1970, if not earlier.  A December 1980 report from a VA psychiatrist notes that his impression from review of the records and psychological evaluation in December 1980 was that a diagnosis of schizophrenia, paranoid type was appropriate.  The psychiatrist also noted that the present illness had been documented as present during his treatment at the East Orange VA hospital where the Veteran was admitted on May 28, 1970.

Thereafter, correspondence reflects that the Veteran wanted to be admitted to the VAMC in East Orange but that the RO and Board only wanted the Veteran admitted at the VAMC in Lyons as this is the hospital where the medical examiner had requested the observation take place.  The Veteran was never admitted to any hospital for observation.

In a January 1981 rating decision, the RO determined that the Veteran had a psychosis that existed during the Veteran's service and continued after service and granted service connection for paranoid schizophrenia assigning a 100 percent disability rating, effective April 28, 1977.  However, prior to the rating decision being promulgated an administrative review of the decision was issued to address "the quality and adequacy of the evidence on which the grant of service-connection was made."  See February 4, 1981 Memorandum to VACO Administrative Staff.  In March 1981 the Deputy Chief of Benefits Director found that the expert opinion obtained found only a personality disorder and that the Veteran had failed to cooperate with the request for hospitalization for evaluation.  It was noted that the diagnosis of schizophrenia in November 1980 at the East Orange VAMC was therefore not acceptable as a basis for establishing service connection for schizophrenia.  The RO later denied service connection for a psychiatric disorder in March 1981, as the Veteran had refused testing at the requested location.

In August 1981 the Director of Mental Health and Behavioral Services at the VA Department of Medicine and Surgery determined that the correct diagnosis of the Veteran's psychiatric symptom was schizophrenia, paranoid type, chronic, in an individual with a pre-existing schizoid personality and a history of multiple substance abuse.  It was further determined that the Veteran's schizophrenia first manifested in May 1970.

A December 1981 medical statement from a psychiatrist at Ohio State University notes that further testing was warranted to assess the accurate diagnosis for the Veteran.  It was noted that if the Veteran had been subject to chronic or recurrent psychotic episodes in recent years, it was not certain that these were functional paranoid schizophrenic episodes, rather than drug-induced or drug-withdrawal organic mental disorders.

An April 1982 medical opinion was obtained from a psychiatrist at the University of Arizona.  The psychiatrist reviewed all of the pertinent information of record and acknowledged that the while the process for summarizing and making recommendations was a difficult, if not almost impossible, process, he believed the most important diagnosis at that time was schizoid personality with paranoid features in an individual with a character disorder of an antisocial type.  The psychiatrist acknowledged that additional evaluation and examination was warranted to establish a diagnosis but that this did not seem likely or possible.  However, the psychiatrist stated that "no matter how long or how often one reviews the file of this poor, unfortunate individual at this time, can one, on the basis of this file, make a diagnosis of schizophrenic reaction, paranoid type."  The psychiatrist again noted that he felt that a character disorder was really the problem they were dealing with.

The Board continued the denial of service connection for a psychiatric disorder in a June 1983 decision.  The Board noted that while there was favorable evidence in the file, the sound weight of the evidence supported a finding that only a personality disorder coexisted with military service.   The Board's June 1983 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, the Veteran submitted additional petitions to reopen service connection for schizophrenia.  A February 1984 rating decision confirmed the denial of service connection for schizophrenia.  This decision was appealed to the Board, which, in March 1985 denied service connection for a psychiatric disability, finding that new and material evidence had not been received to reopen the claim.  The March 1985 Board decision is final.  Id.

Additional petitions to reopen the claim for service connection for schizophrenia were denied by the RO, and appealed to the Board, which confirmed the denials in Board decisions dated in November 1988 and July 1999.  Evidence at that time included VA treatment records dated from 1995 to 1996 reflecting diagnoses of paranoid schizophrenia.  A May 1996 VA examination report notes a diagnosis of chronic schizophrenia, undifferentiated type; however an opinion as to the etiology of this disorder was not provided.

An October 1997 letter was written by a friend, J.F., who indicated knowing the Veteran since 1965.  The friend recalled that prior to going into the Army the Veteran did not exhibit any signs of being sick or disabled; but that after he returned home, he showed bizarre behavior so much so that the friend decided to end the friendship with the Veteran.

In denying the Veteran's claims in November 1988 and July 1999 the Board determined that there was no new and material evidence received to reopen the claims since the last final Board decisions.  There is no record that the November 1988 and July 1999 Board decisions were appealed.  Therefore, they became final, as well.  Id.

The Veteran's representative has asserted clear and unmistakable error (CUE) in all prior decisions that denied service connection for schizophrenia.  As the last final decision in the matter is a Board decision in July 1999, the Veteran's assertion is essentially a CUE motion in the prior Board decisions.  See 38 C.F.R. § 20.1104 (When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision).  As noted on the first page of this decision, the CUE motion is addressed in a separate Board decision.

The Veteran submitted his most recent petition to reopen service connection for schizophrenia in November 2006.  Evidence submitted with the present claim includes a private medical opinion dated in April 2013 from a psychologist.  The psychologist noted all of the conflicting medical evidence of record and agreed with prior determinations that the schizophrenia from which the Veteran presently struggles is the same disorder that was present in 1970.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates the Veteran's schizophrenia to his military service.  While previous medical opinions finding that schizophrenia was first manifested in 1970 are in the record, the April 2013 medical opinion was not previously considered by agency decisionmakers.  In consideration of this medical opinion with other medical evidence of record, the April 2013 opinion raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Schizophrenia

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection by demonstrating a continuity of symptomatology since service can only be established if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  Psychosis is considered a chronic disability.  See 38 C.F.R. § 3.309)a).

Service connection for some disorders, including psychoses (which includes schizophrenia), also will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that his schizophrenia had its onset during active duty service.  

The evidence does not indicate that the Veteran had schizophrenia prior to his entry into service.  An August 1968 entrance examination is negative for any psychiatric disorders.  Some of the treatment records indicate that the Veteran had a history of drug use since the age of 14 and also a host of legal problems prior to his entry into service.  See e.g., January 21, 1977 opinion from psychiatrist at the University of Alabama.  A letter from the Probation Department of the County of Union in Elizabeth, New Jersey, notes legal problems for the Veteran from July 1971 to March 1975; but this was after the Veteran's entry into the first period of service.  There is no contemporaneous evidence showing any history of psychiatric treatment, drug abuse, or legal problems prior to entry into service.  

A July 1983 letter from the Veteran's high school confirms that the Veteran had no mental health treatment during high school from September 1963 to June 1966.  A July 1983 note from a private physician also notes that there was no record that the Veteran was a drug addict from 1963 to 1968.  While some clinicians of record have determined that the Veteran had a personality disorder prior to service, an April 2013 medical opinion from a private psychologist determined that the Veteran clearly did not have a personality disorder prior to service.  Therefore, the medical evidence does not clearly and unmistakably show the pre-existence of any psychological disorder prior to service.  As there is no mention of any pre-existing psychiatric disorder on his entrance examination in August 1968 or clear and unmistakable evidence of a pre-existing psychiatric disorder, the Veteran is considered sound at entry into service.  See 38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b) (A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.).

The service treatment records from the Veteran's first period of service are negative for any psychiatric treatment.  However, on May 28, 1970, six days after the Veteran's May 22, 1970 discharge from the first period of service, the Veteran was hospitalized at the VAMC in East Orange, New Jersey and diagnosed with schizophrenic reaction, paranoid type.  He received treatment there for two months and was discharged from the hospital on July 28, 1970.  A July 1970 treatment record signed by a psychologist notes that the Veteran likely suffered from a transient psychotic episode occasioned by his recent move from an overseas duty assignment to civilian life.  The psychologist determined that once the Veteran became more familiar with his new environment, his psychosis would remit.

Thus, the evidence shows that the Veteran was diagnosed with schizophrenia within one year of his separation from service.  Most recent treatment records in 2013 show continued diagnosis of schizophrenia.  

There are other conflicting medical opinions of record indicating that the Veteran had a personality disorder and/ or drug-induced organic brain disorder, rather than schizophrenia.  

For purposes of understanding the full record, the conflicting medical opinions of record will be reviewed, chronologically.

Despite the Veteran's schizophrenia diagnosis in 1970, he was allowed to re-enlist into the military on August 31, 1971 and was sent to Vietnam.  Prior to his re-enlistment, an August 13, 1971 neuropsychiatrist evaluated the Veteran and diagnosed him with drug dependence, and non-psychotic organic brain syndrome, secondary to drug dependence.

Service treatment records for the Veteran's second period of service show that the Veteran was admitted into the hospital for drug abuse at Fort Dix, New Jersey in March 1972 while on leave from Vietnam.  On mental status examination it was noted that the Veteran had auditory and visual hallucinations and was mildly loose in associations.  It was noted that his past medical history included spending approximately 12 months at a VA hospital on a psychiatric ward where he was evaluated for schizophrenia with paranoid tendencies.  Upon discharge from the hospital in April 1972 the Veteran was diagnosed with drug dependency and chronic paranoid schizophrenia.  Due to the heavy use of heroin it was recommended that he not be sent back to Vietnam.  The Army determined in May 1972 that the Veteran's drug dependence was not in the line of duty, due to own misconduct; and that the schizophrenia also was not in the line of duty as it existed prior to service.

At separation from service, a February 1973 examination report shows that the Veteran was referred for psychiatric evaluation due to an "anxiety reaction."  It was noted that the Veteran had a long history of character and behavior problems, antisocial behavior, and recurrent difficulties with law enforcement agencies.  He gave a long history of heavy drug use since age 14, with heavy drug abuse on his tour in Vietnam in early 1972, which precipitated a medical evacuation from Vietnam and brief hospitalization for drug detoxification at the Army Hospital.  It was noted that he was allegedly diagnosed as having schizophrenia at that time; but that he was again hospitalized subsequent to his being absent without leave (AWOL) and was discharged with a diagnosis of mixed character disorder, chronic, severe, borderline and sociopathic features, manifested by heavy drug use, history of criminal acts without guilt, and history of auditory and visual hallucinations.  The report noted that the Veteran had been evaluated in April 1972 and was diagnosed as having a character and behavior disorder, mixed, chronic, severe; and was most recently seen in the stockade with no evidence of a psychotic disorder.  The Veteran indicated that he had a previous tour in Korea where he developed a nervous disorder and was supposedly psychiatrically hospitalized in a VA hospital in East Orange, New Jersey.  He was presently pending administrative separation from service and complained of a nervous disorder.

The report goes on to note that on mental status evaluation in February 1973 the Veteran presented as evasive, basically uncooperative, and obstructionistic with a challenging attitude, who did not seem to have much insight into his repetitive discipline problems.  The examining clinician diagnosed the Veteran with a  character and behavior disorder, mixed type, with features of both borderline and sociopathic antisocial personality disorder, chronic, severe.  It was recommended that the Veteran be cleared for administrative action deemed appropriate by command and that there was no indication that he should be admitted or processed through medical channels.

After service, a VA neuropsychiatric examination was provided in November 1973.  It was noted that the Veteran had been evaluated in the mental health clinic in 1971 but had not followed up for treatment.  It was further noted that the Veteran was diagnosed as drug dependent on August 13, 1971 and also had a diagnosis of schizophrenic reaction, paranoid type, chronic.  After examining the Veteran in November 1973, he was diagnosed as having schizophrenic reaction, paranoid type, chronic, severe.  

The Veteran was hospitalized at the VAMC in East Orange for one night from January 31, 1974 to February 1, 1974.  His previous admission to the hospital there was noted from May 1970 to July 1970 with a diagnosis of schizophrenia at that time.  On evaluation during his hospital stay in 1974 he denied hallucinations or suicidal or homicidal ideation, and did not show any psychotic ideation.  His tentative diagnostic impression was personality disorder, schizoid personality.

A buddy statement dated in June 1975 was submitted from P. Z. noting that she had known the Veteran for nine years and that when they first met the Veteran was friendly and they began dating prior to his entry into the military.  She noted that after service they got engaged and that one minute he was fine, then the next he would be a completely different person with no feelings.  She recalled that he had slapped her in the face while driving and when she asked him why, he stated that he just felt like it.  She indicated that the Veteran was not the same person she knew nine years ago. 

An October 1976 VA progress note shows the Veteran was evaluated with some depressive signs.  He reported hallucinations and delusions, though none were found on examination.  The diagnosis was schizophrenia, paranoid type.  A November 1976 psychological test report shows a diagnostic suggestion of schizophrenia, paranoid type, in a passive-dependent immature personality.

An opinion was obtained in January 1977 from a private psychiatrist at the University of Alabama.  The psychiatrist determined that the Veteran's described auditory and visual hallucinations were not characteristically schizophrenic; his were more typically hysterical and wish-fulfillment in nature.  The psychiatrist found that the Veteran's personality disorder was clearly present and in his opinion, prior to his first Army duty.  The psychiatrist also found that the Veteran's personality disorder seemed to have worsened in service; but that there was no psychosis.

VA treatment records dated from 1977 to 1978 and from 1981 to 1982 show treatment for schizophrenia.

The Veteran underwent psychological testing in January 1979.  He admitted to auditory and visual hallucinations.  The clinician noted that the Veteran had a history of emotional problems since 1970 and psychiatric treatment with psychotropic medications.  The report noted that the Veteran showed no delusional thinking or thought process disorder but that he claimed to be hallucinating all the time.  It was noted that he could have had psychotic episodes that were in a state of remission with the help of antipsychotic medication.  It was also noted that the presence of secondary gains from his illness would make prognosis poor for the Veteran.  From the brief interview, the clinician determined that the Veteran had residual schizophrenia and borderline schizophrenia.  A supplemental report in February 1979 notes that psychologic testing shows schizophrenic process but that borderline personality could not be ruled out.  

In October 1979, a memorandum reflects that the Director of Mental Health and Behavioral Sciences Service recommended further hospitalization for observation and diagnostic work-up to address the conflicting psychiatric diagnoses of record.  It was suggested that the hospitalization be at one of two hospitals in Massachusetts, and preferably not at the VAMC in East Orange, New Jersey where he had been receiving treatment. 

Subsequent correspondence from the Veteran indicated that he would not receive treatment at a VA hospital other than the one in East Orange; and VA refused to do testing at the VAMC in East Orange.

A December 1980 VA medical report notes that psychodiagnostic testing revealed an impression of schizophrenia, paranoid type, on the part of a suspicious, confused, somatizing, depressed, impulsive, alienated, restless, and socially isolated individual with elevated potential for and/ or history of addiction to alcohol and other drugs.  The clinician went on to note that on the basis of the available psychological data, he regarded the Veteran as having been schizophrenic since the psychology report of July 7, 1970, if not earlier.  A December 1980 report from a VA psychiatrist notes that his impression from review of the records and psychological evaluation in December 1980 was that a diagnosis of schizophrenia, paranoid type was appropriate.  The psychiatrist also noted that the present illness had been documented as present during his treatment at the East Orange VA hospital where the Veteran was admitted on May 28, 1970.

In August 1981 the Director of Mental Health and Behavioral Services at the VA Department of Medicine and Surgery determined that the correct diagnosis of the Veteran's psychiatric symptom was schizophrenia, paranoid type, chronic, in an individual with a pre-existing schizoid personality and a history of multiple substance abuse.  It was further determined that the Veteran's schizophrenia first manifested in May 1970.

A December 1981 medical statement from a psychiatrist at Ohio State University notes that further testing was warranted to assess the accurate diagnosis for the Veteran.  It was noted that if the Veteran had been subject to chronic or recurrent psychotic episodes in recent years, it was not certain that these were functional paranoid schizophrenic episodes, rather than drug-induced or drug-withdrawal organic mental disorders.

An April 1982 medical opinion was obtained from a psychiatrist at the University of Arizona.  The psychiatrist reviewed all of the pertinent information of record and acknowledged that the while the process for summarizing and making recommendations was a difficult, if not almost impossible, process, he believed the most important diagnosis at that time was schizoid personality with paranoid features in an individual with a character disorder of an antisocial type.  The psychiatrist acknowledged that additional evaluation and examination was warranted to establish a diagnosis but that this did not seem likely or possible.  However, the psychiatrist stated that "no matter how long or how often one reviews the file of this poor, unfortunate individual at this time, can one, on the basis of this file, make a diagnosis of schizophrenic reaction, paranoid type."  The psychiatrist again noted that he felt that a character disorder was really the problem they were dealing with.

VA treatment records dated from 1995 to 1996 note diagnoses of paranoid schizophrenia.  A May 1996 VA examination report notes a diagnosis of chronic schizophrenia, undifferentiated type; however an opinion as to the etiology of this disorder was not provided.

An October 1997 letter was written by a friend, J.F., who indicated knowing the Veteran since 1965.  The friend recalled that prior to going into the Army the Veteran did not exhibit any signs of being sick or disabled; but that after he returned home, he showed bizarre behavior such as walking around town with no shoes on, and talking out loud when no one was around him.  The friend noted that the Veteran also was avoiding old friends and getting into fights and arguments with people around him and that the friend decided to end the friendship with the Veteran because of his behavior.

Since the Veteran filed his present service connection claim for schizophrenia, VA treatment records dated from 2007 to 2013 reflect a diagnosis of schizophrenia.  

In April 2013 a private psychologist submitted an opinion that he had carefully reviewed the Veteran's file.  The psychologist acknowledged that in the context of cases such as the Veteran's where there is comorbidity of substance abuse and psychiatric disorders, it was difficult to make a clear-cut diagnosis.  The psychologist further commented that it could be difficult to determine whether the psychiatric disorder pre- or post-dates a substance disorder.  The psychologist commented that for the Veteran any of these possibilities are possible but that he believed the record shows that it is "very clear that in no case could the absence of symptoms prior to 1970...be explained by the presence of a personality disorder, as some clinicians have suggested."  Thus, unlike some of the clinicians of record, the psychologist stated that he did not believe that the Veteran had a personality disorder.  The psychologist noted that the Veteran's struggles with illicit drugs were well-documented but that he believed that it was using that led him to being given various personality diagnoses over the years.  The psychologist commented that the Veteran had a history of antisocial behavior and had committed numerous crimes, was impulsive, and manipulative; and that similarly schizophrenics are often infantile and sociopathic but that "these things do not a personality disorder make, especially when it can be definitively shown - as [the psychologist believed] it is in the record of [the Veteran] - that there is an underlying psychotic disorder that better accounts for why he is as he is."  

The psychologist then went on to cite to the positive medical opinions of record including the one dated in December 1980 and the lay statements from the Veteran's wife (P. Z.) and friend.  The psychologist found in favor of the opinions that determined that the schizophrenia the Veteran suffered from was the same he suffered in 1970 and noted the thorough analysis of the clinician in December 1980.  The psychologist noted that when the Veteran was first admitted to the East Orange VAMC in May 1970 he was clearly paranoid and delusional.  The psychologist determined that based on his training, experience, and review of the relevant records and all of the opinions, the Veteran has been continuously impaired since at least March 1973 and had been demonstrably unable to obtain or retain employment as a result of his schizophrenia since at least March 1973.  The psychologist went on to cite the numerous studies used to support his opinion and his curriculum vitae.

In addressing the merits of the Veteran's claim, the Board notes that multiple clinicians have evaluated the Veteran and come to different conclusions as to the proper psychiatric diagnosis; with some, on the one hand, finding that the Veteran has a personality disorder and/ or drug-induced psychotic disorder; and others determining that the Veteran has schizophrenia and has had schizophrenia since within days after the Veteran's separation from his first period of service in May 1970.  In reviewing these medical opinions, there is no reason shown to value the opinions that the Veteran has had schizophrenia since May 1970 any more or any less than the opinions that the Veteran has a personality disorder, and/ or drug-induced psychotic disorder.  Therefore, all doubt is resolved in the Veteran's favor that he was diagnosed with schizophrenia within one year of his separation from service in May 1970 and presently continues to have a diagnosis of schizophrenia, per the April 2013, December 1980, and August 1981 medical opinions, and VA treatment records dated from 2007 to 2013.  See 38 C.F.R. §§ 3.307, 3.309.

Moreover, the Board observes that the Veteran, his friend, and his wife have attested to his chronic mental health symptoms since service in 1970, as they are competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's and his wife and friend's assertions of a continuity of psychiatric/ behavioral symptoms since service to be credible in the absence of any evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  And, there is probative medical evidence linking a current diagnosis of schizophrenia to that continuous symptomatology.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical finding of schizophrenia within one year of separation from his first period of service in May 1970, post-service diagnosis of schizophrenia with medical findings relating the post-service diagnosis to the initial finding in May 1970, and credible supporting evidence of chronic psychiatric symptoms since service, the Board concludes that the evidence supports the grant of service connection for schizophrenia.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for schizophrenia is granted.





							(Continued on the next page)

ORDER

Entitlement to service connection for schizophrenia is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


